COURT OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                      FORT
WORTH
 
 
                                           NO.
2-08-009-CR
 
 
CHRISTOPHER KERRY NORTON                                             APPELLANT
 
                                                      V.
 
THE STATE OF TEXAS                                                                 STATE
 
                                                  ------------
 
             FROM THE 213TH
DISTRICT COURT OF TARRANT COUNTY
 
                                                  ------------
 
                                  MEMORANDUM OPINION[1]
 
                                                  ------------




On September 15, 2008, we abated this appeal
because the original certification of appellant=s right
of appeal was defective.[2]  We ordered the trial court to file an amended
certification of appellant=s right
of appeal.  After receiving an amended
notice of appeal from the trial court indicating that this case Ais a
plea-bargain case, and [appellant] has NO right of appeal,@ we
reinstated the appeal and sent appellant a letter giving him the opportunity to
show grounds why the appeal should not be dismissed based upon the new
certification.  See Tex. R. App.
P. 25.2(d), 43.2(f).  We have not
received a response showing grounds for continuing the appeal.
Therefore, in accordance with the amended trial
court certification, we dismiss this appeal. 
See Tex. R. App. P. 25.2(d), 43.2(f); Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006); Jackson v. State, 168 S.W.3d
239, 243 (Tex. App.CFort Worth 2005, no pet.).
 
PER
CURIAM
 
PANEL:  LIVINGSTON, J.; CAYCE, C.J.; and MCCOY, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  November 20, 2008




[1]See Tex. R. App. P. 47.4.


[2]Although the trial court=s certification of
appellant=s right to appeal stated
that this case Ais not a plea-bargained
case and the defendant has the right of appeal,@ the record shows that
appellant pled guilty pursuant to a plea bargain.  See Tex. R. App. P. 25.2(a)(2); Shankle
v. State, 119 S.W.3d 808, 812B14 (Tex. Crim. App. 2003); Carender v. State,
155 S.W.3d 929, 930B31 (Tex. App.CDallas 2005, no pet.) (applying
Shankle to case in which State waived enhancement paragraphs, thus
reducing the maximum punishment from ninety-nine years or life (enhanced first
degree felony) to twenty years (second degree felony)).